CALEB M. WRIGHT, Chief Judge.
On May 9, 1958 the petitioner, Robert K. Skinner, filed a petition praying for an issuance of a writ of habeas corpus. Thereafter an answer was filed by the respondents alleging this court lacked jurisdiction because the petitioner had an adequate remedy in the Superior Court of the State of Delaware pursuant to Rule 35 of the Rules of Criminal Procedure of the Superior Court of the State of Delaware, Del.C.Ann.
An examination of the petition filed herein discloses that it is defective on its face, since the petitioner does not aver an exhaustion of state remedies.1 Rule 35 of the Delaware Rules of Criminal Procedure was promulgated for the purpose of affording the courts of the State of Delaware the opportunity to grant, in proper eases, the relief the petitioner seeks here.
Until the petitioner avails himself of the opportunity afforded by the laws and rules of the courts of the State of Delaware for a hearing of the issues raised, this court is without authority to consider the petition.
The petition for writ of habeas corpus is dismissed.
An order will be prepared and signed by the court in conformity herewith.

. 28 U.S.C.A. § 2254.